t c summary opinion united_states tax_court manuella cantrell petitioner v commissioner of internal revenue respondent docket no 4209-03s filed date manuella cantrell pro_se elaine t fuller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to dependency_exemption deductions for brandon anthony cantrell brandon and james edward cantrell james for whether petitioner is entitled to child tax_credits for brandon and james for whether petitioner is entitled to the credit for child and dependent care expenses of dollar_figure for whether petitioner is entitled to a head-of-household filing_status for whether petitioner is entitled to a rate reduction credit of dollar_figure for and whether petitioner is entitled to an earned_income_credit of dollar_figure for background while no stipulation of facts was filed in this case the record consists of exhibits admitted at trial and the testimony of petitioner at the time the petition was filed herein petitioner resided in pasadena california petitioner was previously married to john claude cantrell jr mr cantrell they have three children teralynn ashley cantrell teralynn born date brandon born date and james born date petitioner and mr cantrell were divorced date during the year in issue petitioner had sole physical custody of teralynn brandon and james mr cantrell was required to pay child_support of dollar_figure per month for brandon and james commencing date petitioner received assistance payments of dollar_figure per month on her monthly rent of dollar_figure in under the section housing program petitioner also received a rent reduction of dollar_figure per month from her landlord because as petitioner testified i helped them around the property petitioner filed a form 1040a u s individual_income_tax_return for the taxable_year petitioner filed as a head_of_household and claimed dependency_exemption deductions for brandon and james a rate reduction credit of dollar_figure an earned_income_credit of dollar_figure child tax_credits for brandon and james and a credit for child and dependent care expenses of dollar_figure mr cantrell filed a separate_return for the taxable_year in which he claimed dependency_exemption deductions for petitioner and the two children the earned_income_credit and petitioner testified that she received dollar_figure every weeks or dollar_figure per month during the dollar_figure per month discrepancy between what mr cantrell was required to pay and what petitioner testified to receiving is immaterial to the outcome of this case the section housing program under the united_states housing act of authorizes a private landlord who rents to a low-income tenant to receive assistance payments from the department of housing and urban development hud in an amount calculated to make up the difference between the tenant’s rental payments and a contract rent agreed upon by the landlord and hud see 508_us_10 petitioner did not claim a dependency_exemption deduction with respect to teralynn for the taxable_year child tax_credits for convenience we combine our remaining findings_of_fact and conclusions discussion sec_7491 provides that in a court_proceeding the burden_of_proof with respect to any factual issue shifts to respondent under certain prescribed conditions we conclude that the burden_of_proof remains with petitioner since she has not met the criteria of sec_7491 and b dependency_exemption deductions a taxpayer may be entitled to a deduction of the exemption_amount for each dependent sec_151 c the term dependent includes a son of the taxpayer over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer sec_152 upon an examination of the record we conclude that brandon and james did not receive over half of their support from petitioner we find that based upon petitioner’s testimony the total amount expended in to support brandon and james was dollar_figure however over half of this amount is attributable to child_support from mr cantrell and a pro_rata share of the section housing subsidy for brandon and james thus even accepting petitioner’s assertions as fact we cannot conclude the record does not indicate that petitioner and mr cantrell provided over half the children’s support and thus sec_152 does not apply that petitioner is entitled to dependency_exemption deductions for brandon and james for we sustain respondent on this issue child tax_credits sec_24 provides for a credit against the tax for the taxable_year with respect to each qualifying_child of the taxpayer the term qualifying_child means any individual if three tests are satisfied sec_24 in the present case the only relevant test is whether the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 we have concluded however that petitioner is not entitled to dependency_exemption deductions for brandon and james for accordingly they are not qualifying children and petitioner is not entitled to the child tax_credits for we sustain respondent’s determination on this issue credit for child and dependent care expenses sec_21 provides for a credit against tax in the case of an individual who maintains a household which includes as a member one or more qualifying individuals the term qualifying_individual means among other things a dependent of the taxpayer who is under the age of and with respect to whom the taxpayer is entitled to a deduction under sec_151 sec_21 in the present case petitioner claimed the credit under sec_21 with respect to brandon and james we have concluded however that they were not petitioner’s dependents within the meaning of sec_151 for the taxable_year accordingly brandon and james are not qualifying individuals and petitioner is not entitled to the credit for child and dependent care expenses for we sustain respondent’s determination on this issue head-of-household filing_status petitioner filed as a head_of_household for in general sec_2 provides that a taxpayer shall be considered a head of a household if and only if such taxpayer is not married at the close of his or her taxable_year is not a surviving_spouse and maintains as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode as a member of such household of a son or daughter of the taxpayer if the son or daughter is not married at the close of the taxable_year of the taxpayer the taxpayer may qualify as the head of a household by reason of such person even though the taxpayer may not claim a deduction for such person under sec_151 for example because the taxpayer does not furnish more than half of the support of such person sec_1_2-2 income_tax regs a taxpayer shall be considered as maintaining a household only if over half of the cost of maintaining the household during the taxable_year is furnished by such taxpayer sec_2 the cost of maintaining a household shall be the expenses_incurred for the mutual benefit of the occupants thereof by reason of its operation as the principal_place_of_abode of such occupants for such taxable_year sec_1_2-2 income_tax regs the expenses of maintaining a household include rent and food consumed on the premises but does not include the cost of clothing education medical treatment vacations life_insurance transportation or any amount which represents the value of services rendered in the household by the taxpayer id during the year in issue petitioner was not married to mr cantrell and was not a surviving_spouse petitioner also maintained a household within the meaning of sec_2 during there were four sources of funds to maintain petitioner’s household petitioner’s wages of dollar_figure for the year section housing subsidy of dollar_figure per month or dollar_figure for the year child_support from mr cantrell of dollar_figure every weeks or dollar_figure for the year and rent reduction of dollar_figure per month or dollar_figure for the year because of her watching the property on behalf of the landlord from a review of the entire record we are satisfied that petitioner furnished over half of the cost of maintaining a household in petitioner’s wages alone exceeded all other sources of funds used for expenses_incurred for the mutual benefit of teralynn brandon james and herself during that taxable_year accordingly we conclude that petitioner is entitled to head-of-household filing_status and we hold for petitioner on this issue rate reduction credit the economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 115_stat_38 created a new regular income_tax bracket of percent for taxable years beginning after date see sec_1 congress decided to implement the 10-percent rate bracket for via a rate reduction credit for that taxable_year see sec_1 h conf rept pincite the maximum amount of the rate reduction credit depends upon a taxpayer’s filing_status for see sec_1 petitioner claimed a rate reduction credit of dollar_figure for based upon her having claimed head-of- household filing_status respondent disallowed the credit to the extent that respondent determined her filing_status to be single having concluded that petitioner is entitled to the head-of- household filing_status we further conclude that petitioner is entitled to the rate reduction credit of dollar_figure for accordingly we do not sustain respondent’s determination on this issue earned_income_credit sec_32 provides for an earned_income_credit in the case of an eligible_individual sec_32 in pertinent part defines an eligible_individual as any individual who has a qualifying_child for the taxable_year a qualifying_child is one who satisfies a relationship_test a residency test and an age_test sec_32 for the residency test a qualifying_child is an individual who has the same principal_place_of_abode as the taxpayer for more than one- half of the taxable_year sec_32 brandon and james satisfy all three tests with respect to petitioner who had sole physical custody of them during accordingly brandon and james are qualifying children with respect to petitioner for and she is an eligible_individual under sec_32 we thus conclude that petitioner is entitled to the earned_income_credit for and we hold for petitioner on this issue respondent argues that mr cantrell also claimed in a separate_return the earned_income_credit with respect to brandon and james during the taxable_year his claiming of the credit alone does not defeat petitioner’s entitlement to it as an eligible_individual see sec_32 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
